Mr. Justice Wilkin delivered the opinion of the Court: As between the parties to this bill, the evidence fully warranted the decree rendered, but there is an insuperable objection to its affirmance in the fact that other parties, shown to Lave substantial legal rights in the subject matter of the litigation, were not made parties to the bill. The complaint on which the right to relief in equity is based, is the mistake of complainant’s grantor, Herndon, in misdescribing the property intended to be conveyed, and by the well-settled rules of equity pleading he is a necessary party. The fact that he was led into the mistake by the act of appellant in misdescribing the same property in her deed to him, and that she after-wards, with knowledge of the mistake, repossessed herself of the legal title thereto, are material allegations in the bill, for the purpose of showing that she is not an innocent holder of that title, but do not dispense with the necessity of making Herndon a party defendant. Before a court of equity can conclude him by a decree finding- that he made the mistake alleged, he must have an opportunity to be heard. So, also, the decree materially affects the rights of George F. Alford. The bill shows that he became seized of the legal title of said lot 2, and it is fairly inferable from the allegation as to how appellant regained the title from him, that he, in conveying to her, supposed he was deeding lot 7, and not lot 2. Certainly he is entitled to his day in court before a decree can pass against him finding that he obtained the title to lot 2 by mistake, and before he can be held to have parted with that title when he supposed he was conveying a different lot. That all persons who have any substantial interest in the subject matter, and whose rights are to be materially affected, must be made parties in a proceeding in chancery, is an inflexible rule, the only exception to which is, “when they are very numerous and so scattered that their njames or residence can not be ascertained without great difficulty.” The-reason of the rule is, that without all such persons before the court a complete decree can not be rendered and a multiplicity of suits avoided. True, in this case the proof of the several mistakes alleged in the bill, and of the fraudulent conduct of appellant, is so clear and convincing that with the additional parties the result will doubtless be the same; but these considerations can not justify the violation of elementary rules of chancery pleading and practice. The court below erred in overruling the demurrer to the bill for want of necessary parties, and rendering the decree vesting the legal title to lot 2 in appellee, without having before it all the parties in interest. It was also developed on the hearing that a mortgage had been executed on lots 7 and 8, which was intended by the parties thereto as an incumbrance on lots 1 and 2, which remains unsatisfied, and therefore by the decree below, if carried into effect, appellee would get her lot free from that incum-_ branee, leaving it to be borne bylot 7. On another hearing the holder of that mortgage should also be made a party to the bill, and his rights determined. The decree of the Superior Court will be reversed, and the cause remanded, with leave to the complainant to amend her bill making new parties, and to appellant to amend her answer, if she so desires, and with directions to the Superior Court to proceed in the cause as herein indicated. Decree reversed.